Exhibit 10.49

THIRD AMENDED AND RESTATED

DESTINATION XL GROUP, INC.

ANNUAL INCENTIVE PLAN

 

 

I.

SUMMARY AND OBJECTIVES

Destination XL Group, Inc. (“Company”) has developed this Third Amended and
Restated Annual Incentive Plan (the “Incentive Plan”) to provide opportunities
for eligible associates of the Company and its subsidiaries to earn meaningful
rewards for excellent annual performance. The Incentive Plan aims to align the
interests of the Incentive Plan participants with those of our shareholders.
Bonus awards are cash payments based on actual results measured against
pre-established Company financial performance (“Bonus Awards”). Bonus Awards are
intended to provide a reward to eligible Incentive Plan participants and
supplement the base salary program. A fiscal year is referred to as a “Plan
Year”. Bonus Awards made hereunder are being made pursuant to, and shall be
subject to the terms and conditions specified in, the Company’s 2016 Incentive
Compensation Plan as amended and restated, and any subsequent
shareholder-approved incentive plan (the “2016 Compensation Plan”).

 

 

II.

ELIGIBILITY

 

 

A.

GENERAL ELIGIBILITY REQUIREMENTS

Each Company employee who is a staff director (as that term is used by Company)
or higher, will be eligible to participate in the Incentive Plan (a
“Participant”). Unless specifically determined otherwise by the Compensation
Committee, a Participant whose employment terminates prior to the end of a Plan
Year or payment of the Bonus Award, other than as a result of permanent
disability, death or retirement (upon reaching Full Retirement age as defined by
Social Security), will not be eligible to receive a Bonus Award under the
Incentive Plan for that Plan Year.

 

 

B.

TRANSFERS TO OTHER BUSINESS UNITS

A Participant who transfers out of the Incentive Plan into a position in another
business unit is eligible for a partial Bonus Award based on the number of days
the associate was a Participant. The associate’s eligibility for a bonus for the
new position, if any, will be determined in accordance with any applicable bonus
plan for that position. In general, when an associate transfers to a new
position, any Bonus Awards are prorated based on the number of days employed in
the Incentive Plan.

 

 

C.

CHANGES IN POSITION

A Participant who changes from one management position to another, through a
promotion, transfer, or demotion is eligible for a prorated Bonus Award for each
position based on the number of days the Participant held each position during
the Plan Year.

 

 

D.

TERMINATION

Subject to paragraph A above, to be eligible for a Bonus Award, a Participant
must be actively employed as of the last day of the Plan Year and at the time
the Bonus Award is distributed, unless otherwise required by law.

 

 

E.

COMPLIANCE WITH APPLICABLE REGULATIONS

In order to be eligible to receive a Bonus Award under this Incentive Plan, a
Participant must comply with all applicable state and federal regulations and
Company policies.

 

 

F.

LEAVES OF ABSENCE

A Participant who is on a Company-approved leave of absence in excess of 90 days
(per Plan Year) is not eligible for a Bonus Award for the portion of his/her
leave over 90 days unless otherwise approved by the Compensation Committee.

 

--------------------------------------------------------------------------------

 

 

 

 

 

G.

RETIREMENT, DEATH OR DISABILITY

If a Participant retires (upon reaching Full Retirement age as defined by Social
Security) or leaves employment due to death or permanent disability before the
end of the Plan Year, he/she will receive a pro-rated Bonus Award. The pro-rated
Bonus Award will be based on the number of days of active employment in the Plan
Year, provided there is an earned payout for that Plan Year and all other
eligibility requirements are met.

 

 

III.

THE INCENTIVE PLAN

Within 90 days after the beginning of each Plan Year, the Compensation Committee
will establish specific performance criteria for the payment of Bonus Awards for
that Plan Year. At the time that the performance criteria is set, the
Compensation Committee may determine that special matters shall be considered or
excluded consistent with Section 9 of the 2016 Compensation Plan. The
performance criteria for Participants for each Plan Year may be based on one or
more of the following measures which include but are not limited to: EBITDA,
sales, earnings per share, return on net assets, return on equity, operating
margin dollars, operating margin percent, gross margin dollars, gross margin
percent, liquidity metrics, and/or customer counts and/or service levels and/or
a combination of the above. With respect to customer service, customer service
target levels may be based on scores on blind test (“mystery”) shopping,
customer comment card statistics, customer relations statistics (e.g., number of
customer complaints), delivery response levels, and/or other customer service
metrics.

For each Plan Year, the Bonus Award will be based upon the performance criteria
selected by the Compensation Committee for that Plan Year. A specified
percentage of the Bonus Award will be paid, dependent upon the performance of
the Company as measured against the performance criteria. The Compensation
Committee may establish a threshold goal (which if not achieved will result in
no Award being payable), target and maximum goals for each Participant. The
goals, performance criteria, and targets used may vary from one Participant to
another in the sole discretion of the Compensation Committee. Bonus Awards are
limited to 150% of a Participant’s Target Award (as defined below).

 

 

IV.

PAYMENT CALCULATIONS

Each Participant will have a target bonus award (a “Target Award”) for each Plan
Year. Target Awards will be expressed as a percentage of the actual base
earnings (which is the blend of salary plus any salary adjustments made during
the course of the fiscal year) paid to the Participant during that Plan Year,
which earnings shall be determined without regard to any salary increases
determined by the Compensation Committee after the date on which the
Compensation Committee determines the target for each Participant. Company’s new
hires or those becoming eligible to participate in the Incentive Plan for a
portion of the fiscal year will receive a pro-rata Bonus Award based upon the
period of time they are eligible. The percentages for the Target Award will be
approved by the Compensation Committee based upon the Participant’s job level
and responsibilities and may vary for different officers and/or business units.

At the end of the Plan Year, the Compensation Committee shall determine the
amount, if any, to be paid to each Participant based on the extent that the
performance criteria was achieved and shall authorize Company to pay the
Participant the amount so determined.

Any Bonus Awards checks will be distributed within 90 days following the fiscal
year close, and in the case of any Bonus Awards made to any Covered Employee, as
defined in the 2016 Compensation Plan, only after the Compensation Committee has
certified, in the manner described in Section 9(e) of the 2016 Compensation
Plan, that the performance criteria have been satisfied.

 

 

V.

PLAN ADMINISTRATION

 

 

A.

ADMINISTRATION

The Incentive Plan will be administered by the Compensation Committee. The
Compensation Committee will have broad authority for determining target bonuses
and selecting performance criteria, as

 

--------------------------------------------------------------------------------

 

 

 

described above; for adopting rules and regulations relating to the Incentive
Plan; and for making decisions and interpretations regarding the provisions of
the Incentive Plan, the satisfaction of performance criteria and the payment of
bonuses under the Incentive Plan.

 

 

B.

EMPLOYMENT AT WILL

This Incentive Plan does not create an express or implied contract of employment
between Company and a Participant. Both Company and the Participants retain the
right to terminate the employment relationship at any time and for any reason.

 

 

C.

BONUS PROVISIONS (AMENDMENTS AND TERMINATION)

Bonus Awards are not earned or vested until actual payments are made; Company
reserves the right at any time prior to actual payment of Bonus Awards to amend,
terminate and/or discontinue the Incentive Plan in whole or in part whenever the
Board of Directors or the Compensation Committee of the Company determines that
it is necessary or appropriate.

The Incentive Plan may be amended or terminated by either the Board of Directors
or the Compensation Committee, provided that no amendment or termination of the
Incentive Plan after the end of a Plan Year may adversely affect the rights of
Participants with respect to their Bonus Awards for that Plan Year.

 

 

D.

RIGHTS ARE NON-ASSIGNABLE

Neither the Participant nor any beneficiary nor any other person shall have any
right to assign the right to receive payments hereunder, in whole or in part,
which payments are non-assignable and non-transferable, whether voluntarily or
involuntarily.

 

 

E.

WITHHOLDING

All required deductions will be withheld from the Bonus Awards prior to
distribution. This includes federal, state or local taxes.

 

 

F.

EMPLOYMENT AGREEMENTS

If a Participant has an employment agreement which references an annual
incentive plan bonus, this Incentive Plan describes how such bonus will be
determined and paid. To the extent there is any conflict between the language of
an employment agreement and this Plan, the language in the Incentive Plan and
the 2016 Compensation Plan shall govern.

 

 

G.

SECTION 162(m) COMPLIANCE

Unless otherwise specified by the Compensation Committee, Bonus Awards made to
any person who is a Covered Employee, as defined in the 2016 Compensation Plan,
are intended to qualify as “performance-based compensation” that is exempt from
the deduction limitations imposed by Section 162(m) of the Internal Revenue
Code. Accordingly, unless otherwise specified by the Compensation Committee, the
provisions set forth in Section 9 of the 2006 Compensation Plan shall apply with
respect to those Bonus Awards and in the event of any conflict between those
provisions and the provisions of this Incentive Plan, the provisions of
Section 9 shall apply.

 

 